UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7529



ROBERT C. DAVIS, JR.,

                                              Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



On Appeal from the United States Tax Court.    (Tax Ct. No. 19813-03)


Submitted:   July 31, 2007                 Decided:   August 13, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Davis, Jr., Appellant Pro Se. David I. Pincus, Eileen J.
O’Connor, Assistant Attorneys General, Patrick J. Urda, UNITED
STATES DEPARTMENT OF JUSTICE, Tax Division, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert C. Davis, Jr., appeals the tax court’s orders:

(1) determining a deficiency and related penalties with respect to

his 2000 federal income tax liability and (2) denying his motion to

vacate.    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the tax court’s reasoning.       Davis v.

Comm’r, Tax Ct. No. 19813-03 (U.S. Tax Ct. April 7, 2006; May 26,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -